Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication module configured to…” and “the communication module is configured to” in claim 1, “a master configured to …” in claim 4, “a communication module configured to …”, “a first storage device configured to …”, “the communication module is configured to …” in claim 6, “a first storage configured to …” in claim 7, “wherein the communication module is configured to …” in claim 8, 9, 10, 11, 14 and 17. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vangelov (US 20160306624 A1) in view of Tsuboi (US 20200387362 A1) further in view of Yang (US 20200264864 A1).

Regarding Claim 1, Vangelov (US 20160306624 A1) teaches
A master configured… the master comprising:
 	a communication module configured to communicate with a center (Para 0035, the update server 210 may be configured to receive requests for available updates 206 from vehicle(s) 31; Para 0036, The VCS 1 may be configured to communicate with the update server 210 over the network 61); 
and one or more processors configured to update the software for the target electronic control unit (Para 0047, The control updates are digital files, in some cases in the form of images for vehicle applications, that can be stored in storage 7), 
and receive the update data from the center, and the one or more processors is configured to update the software for the target electronic control unit by using the update data received by the communication module (Para [0040], If the response to the update management application 216 indicates that a control update image 206 is available for the vehicle 31, the update management application 216 may be further configured to queue the control update image 206 to be downloaded and installed).

Vangelov did not specifically teach
wherein the one or more processors is configured to acquire information related to a free space size of a storage of the target electronic control unit,
the communication module is configured to transmit, to the center, information requesting a download of update data with a size equal to or smaller than the free space size of the storage of the target electronic control unit
to update software for a target electronic control unit that is a software update target among one or more electronic control units mounted in a vehicle.

However, Tsuboi (US 20200387362 A1) teaches
wherein the one or more processors is configured to acquire information related to a free space size of a storage of the target electronic control unit (Para 0008, a search unit configured to retrieve an application in a dependency relationship with the application to be updated based on the attribute information; a determination unit configured to determine whether or not it is possible to allocate in the storage unit a free area in which it is possible to store the application to be updated and the retrieved application in the dependency relationship with the application to be updated), 
the communication module is configured to transmit, to the center, information requesting a download of update data with a size equal to or smaller than the free space size of the storage of the target electronic control unit (Para 0008, when the determination unit determines that the free area can be allocated, download, from the server, the application to be updated and the application in the dependency relationship with the application to be updated).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov’s teaching to Tsuboi’s in order to determine whether or not it is possible to allocate in the storage unit a free area in which it is possible to store the application to be updated by retrieved application in the dependency relationship with the application to be updated (Tsuboi [0008]).

Vangelov and Tsuboi did not specifically teach
to update software for a target electronic control unit that is a software update target among one or more electronic control units mounted in a vehicle.

However, Yang (US 20200264864 A1)  teaches
to update software for a target electronic control unit that is a software update target among one or more electronic control units mounted in a vehicle (Para 0086, The system architecture includes an upgrade server, a vehicle-mounted control device, and a plurality of to-be-upgraded vehicle-mounted devices such as an HMI (human-machine interface), a BMS (battery management system), an ECU 1, and an ECU 2. The vehicle-mounted control device may include a telematics unit and an OTA orchestrator unit that are configured to manage and assist in an upgrade process of the plurality of to-be-upgraded vehicle-mounted devices).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov and Tsuboi’s teaching to Yang’s in order to upgrade vehicle-mounted device, by obtaining vehicle-mounted device upgrade package, and sending target upgrade file to target vehicle-mounted device to be upgraded that is upgraded using target upgrade file (Yang [Summary]).

Regarding Claim 2, Vangelov, Tsuboi and Yang teach
The master according to claim 1, wherein the one or more processors is configured to request the information related to the free space size of the storage of the target electronic control unit from at least one of the one or more electronic control units, and acquire the information related to the free space size of the storage of the target electronic control unit from the at least one of the one or more electronic control units (Vangelov [Para 0066, The presently described method(s) and system(s) can also use a background update by downloading a new part-number-identified image to free space in the partition]).

Regarding Claim 3, Vangelov, Tsuboi, and Yang teach
The master according to claim 1, wherein the update data is data [compressed or divided] by the center based on the information related to the free space size of the storage of the target electronic control unit (Vangelov [Para 0066, The presently described method(s) and system(s) can also use a background update by downloading a new part-number-identified image to free space in the partition]).

Vangelov did not specifically teach
compressed or divided.

However, Tsuboi teaches
compressed or divided (Para 0038, since the application 601 is in the jar file format; Para 0002, the format of an application is defined as a jar file which is a compressed format of Java).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov’s teaching to Tsuboi’s in order to determine whether or not it is possible to allocate in the storage unit a free area in which it is possible to store the application to be updated by retrieved application in the dependency relationship with the application to be updated (Tsuboi [0008]).

Regarding Claim 4, Vangelov (US 20160306624 A1) teaches
A network system comprising: 
receive the update data from the center (Para 0047, The control updates are digital files, in some cases in the form of images for vehicle applications, that can be stored in storage 7), 
and update software for the target electronic control unit (Para [0040], If the response to the update management application 216 indicates that a control update image 206 is available for the vehicle 31, the update management application 216 may be further configured to queue the control update image 206 to be downloaded and installed).

Vangelov did not specifically teach
one or more electronic control units mounted in a vehicle; 
and a master configured to acquire information related to a free space size of a storage of a target electronic control unit that is a software update target among the one or more electronic control units, 
transmit, to a center, information requesting a download of update data with a size equal to or smaller than the free space size of the storage of the target electronic control unit.

However, Tsuboi (US 20200387362 A1) teaches
	and a master configured to acquire information related to a free space size of a storage of a target electronic control unit (Para 0008, a search unit configured to retrieve an application in a dependency relationship with the application to be updated based on the attribute information; a determination unit configured to determine whether or not it is possible to allocate in the storage unit a free area in which it is possible to store the application to be updated and the retrieved application in the dependency relationship with the application to be updated),
	transmit, to a center, information requesting a download of update data with a size equal to or smaller than the free space size of the storage of the target electronic control unit (Para 0008, when the determination unit determines that the free area can be allocated, download, from the server, the application to be updated and the application in the dependency relationship with the application to be updated).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov’s teaching to Tsuboi’s in order to determine whether or not it is possible to allocate in the storage unit a free area in which it is possible to store the application to be updated by retrieved application in the dependency relationship with the application to be updated (Tsuboi [0008]).

Vangelov and Tsuboi did not specifically teach
one or more electronic control units mounted in a vehicle;
that is a software update target among the one or more electronic control units.

	However, Yang (US 20200264864 A1) teaches
one or more electronic control units mounted in a vehicle (Para [0086], The system architecture includes an upgrade server, a vehicle-mounted control device, and a plurality of to-be-upgraded vehicle-mounted devices such as an HMI (human-machine interface), a BMS (battery management system), an ECU 1, and an ECU 2);
that is a software update target among the one or more electronic control units (Para 0086, The system architecture includes an upgrade server, a vehicle-mounted control device, and a plurality of to-be-upgraded vehicle-mounted devices such as an HMI (human-machine interface), a BMS (battery management system), an ECU 1, and an ECU 2. The vehicle-mounted control device may include a telematics unit and an OTA orchestrator unit that are configured to manage and assist in an upgrade process of the plurality of to-be-upgraded vehicle-mounted devices).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov and Tsuboi’s teaching to Yang’s in order to upgrade vehicle-mounted device, by obtaining vehicle-mounted device upgrade package, and sending target upgrade file to target vehicle-mounted device to be upgraded that is upgraded using target upgrade file (Yang [Summary]).

Regarding Claim 5, Vangelov, Tsuboi, and Yang teach
The network system according to claim 4, wherein the update data is data [compressed or divided] by the center based on the information related to the free space size of the storage of the target electronic control unit (Vangelov [Para 0066, The presently described method(s) and system(s) can also use a background update by downloading a new part-number-identified image to free space in the partition]).

Vangelov did not specifically teach
compressed or divided.

However, Tsuboi teaches
compressed or divided (Para 0038, since the application 601 is in the jar file format; Para 0002, the format of an application is defined as a jar file which is a compressed format of Java).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov’s teaching to Tsuboi’s in order to determine whether or not it is possible to allocate in the storage unit a free area in which it is possible to store the application to be updated by retrieved application in the dependency relationship with the application to be updated (Tsuboi [0008]).

Regarding Claim 6, Vangelov (US 20160306624 A1) teaches
A master comprising: 
a communication module configured to request a download of update data from a center (Para 0035, the update server 210 may be configured to receive requests for available updates 206 from vehicle(s) 31; Para 0036, The VCS 1 may be configured to communicate with the update server 210 over the network 61); 
a first storage device configured to store the update data obtained by the download (Para 0047, The control updates are digital files, in some cases in the form of images for vehicle applications, that can be stored in storage 7); 
and perform control such that, based on the update data, update software is installed, or installed and activated, in the one or more update-target in-vehicle devices (Para [0040], If the response to the update management application 216 indicates that a control update image 206 is available for the vehicle 31, the update management application 216 may be further configured to queue the control update image 206 to be downloaded and installed), 

Vangelov did not specifically teach
and one or more processors configured to at a time of execution of the download, check at least one of a free space size of the first storage device or a free space size of a second storage device
wherein the communication module is configured to request the download of the update data from the center based on the free space size
of each of one or more update-target in-vehicle devices among a plurality of in-vehicle devices connected through an in-vehicle network.

However, Tsuboi (US 20200387362 A1) teaches
and one or more processors configured to at a time of execution of the download, check at least one of a free space size of the first storage device or a free space size of a second storage device (Para 0008, a search unit configured to retrieve an application in a dependency relationship with the application to be updated based on the attribute information; a determination unit configured to determine whether or not it is possible to allocate in the storage unit a free area in which it is possible to store the application to be updated and the retrieved application in the dependency relationship with the application to be updated)
wherein the communication module is configured to request the download of the update data from the center based on the free space size (Para 0008, when the determination unit determines that the free area can be allocated, download, from the server, the application to be updated and the application in the dependency relationship with the application to be updated).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov’s teaching to Tsuboi’s in order to determine whether or not it is possible to allocate in the storage unit a free area in which it is possible to store the application to be updated by retrieved application in the dependency relationship with the application to be updated (Tsuboi [0008]).

Vangelov and Tsuboi did not specifically teach
of each of one or more update-target in-vehicle devices among a plurality of in-vehicle devices connected through an in-vehicle network.

However, Yang (US 20200264864 A1) teaches
of each of one or more update-target in-vehicle devices among a plurality of in-vehicle devices connected through an in-vehicle network (Para 0086, The system architecture includes an upgrade server, a vehicle-mounted control device, and a plurality of to-be-upgraded vehicle-mounted devices such as an HMI (human-machine interface), a BMS (battery management system), an ECU 1, and an ECU 2. The vehicle-mounted control device may include a telematics unit and an OTA orchestrator unit that are configured to manage and assist in an upgrade process of the plurality of to-be-upgraded vehicle-mounted devices).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov and Tsuboi’s teaching to Yang’s in order to upgrade vehicle-mounted device, by obtaining vehicle-mounted device upgrade package, and sending target upgrade file to target vehicle-mounted device to be upgraded that is upgraded using target upgrade file (Yang [Summary]).

Regarding Claim 7, Vangelov (US 20160306624 A1) teaches
An OTA master comprising: 
a communication module configured to request a download of update data from a center (Para 0035, the update server 210 may be configured to receive requests for available updates 206 from vehicle(s) 31; Para 0036, The VCS 1 may be configured to communicate with the update server 210 over the network 61); 
a first storage device configured to store the update data obtained by the download (Para 0047, The control updates are digital files, in some cases in the form of images for vehicle applications, that can be stored in storage 7); 
and perform control such that, based on the update data, update software is installed, or installed and activated, in the one or more update-target in-vehicle devices (Para [0040], If the response to the update management application 216 indicates that a control update image 206 is available for the vehicle 31, the update management application 216 may be further configured to queue the control update image 206 to be downloaded and installed), 

Vangelov did not specifically teach
and one or more processors configured to at a time of execution of the download, check at least one of a free space size of the first storage device or a free space size of a second storage device
wherein the communication module is configured to request the download of the update data from the center based on the free space size
of each of one or more update-target in-vehicle devices among a plurality of in-vehicle devices connected through an in-vehicle network.

However, Tsuboi (US 20200387362 A1) teaches
and one or more processors configured to at a time of execution of the download, check at least one of a free space size of the first storage device or a free space size of a second storage device (Para 0008, a search unit configured to retrieve an application in a dependency relationship with the application to be updated based on the attribute information; a determination unit configured to determine whether or not it is possible to allocate in the storage unit a free area in which it is possible to store the application to be updated and the retrieved application in the dependency relationship with the application to be updated)
wherein the communication module is configured to request the download of the update data from the center based on the free space size (Para 0008, when the determination unit determines that the free area can be allocated, download, from the server, the application to be updated and the application in the dependency relationship with the application to be updated).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov’s teaching to Tsuboi’s in order to determine whether or not it is possible to allocate in the storage unit a free area in which it is possible to store the application to be updated by retrieved application in the dependency relationship with the application to be updated (Tsuboi [0008]).

Vangelov and Tsuboi did not specifically teach
of each of one or more update-target in-vehicle devices among a plurality of in-vehicle devices connected through an in-vehicle network.

However, Yang (US 20200264864 A1) teaches
of each of one or more update-target in-vehicle devices among a plurality of in-vehicle devices connected through an in-vehicle network (Para 0086, The system architecture includes an upgrade server, a vehicle-mounted control device, and a plurality of to-be-upgraded vehicle-mounted devices such as an HMI (human-machine interface), a BMS (battery management system), an ECU 1, and an ECU 2. The vehicle-mounted control device may include a telematics unit and an OTA orchestrator unit that are configured to manage and assist in an upgrade process of the plurality of to-be-upgraded vehicle-mounted devices).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov and Tsuboi’s teaching to Yang’s in order to upgrade vehicle-mounted device, by obtaining vehicle-mounted device upgrade package, and sending target upgrade file to target vehicle-mounted device to be upgraded that is upgraded using target upgrade file (Yang [Summary]).

Regarding Claim 8, Vangelov, Tsuboi and Yang teach
The master according to claim 6, wherein the communication module is configured to request, from the center, the download of the update data that is configured such that a size of the update data is equal to or smaller than the free space size (Vangelov [Para 0066, The presently described method(s) and system(s) can also use a background update by downloading a new part-number-identified image to free space in the partition]).

Regarding Claim 13, Vangelov, Tsuboi and Yang teach
The master according to claim 6, wherein the one or more processors is configured to divide update data for each of the one or more update-target in-vehicle devices included in the update data stored in the first storage device, or the update software generated based on the update data, and transmit the update data that is divided or the update software that is divided to the update-target in-vehicle devices, respectively (Vangelov [Para 0033, multiple controls updates can be sent simultaneously with individual control updates being divided into parts, e.g., packets, for communication to the vehicle and reassembled into a complete image at the vehicle]).

Claim(s) 9-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vangelov (US 20160306624 A1) in view of Tsuboi (US 20200387362 A1) and Yang (US 20200264864 A1), further in view of Akaike (US 20150052176 A1).

Regarding Claim 9, Vangelov, Tsuboi and Yang teach
The master according to claim 6.

Vangelov, Tsuboi and Yang did not teach
wherein the communication module is configured to notify the free space size to the center.

However, Akaike (US 20150052176 A1) teaches 
 wherein the communication module is configured to notify the free space size to the center (Para 0170, the message transfer program 0205 notifies free space amount information as the result of determination of the amount of free space to all the other nodes (2625), and the flow is ended).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov, Tsuboi and Yang’s teaching to Akaike’s in order to select other storage devices from among storage candidates that comply with status conditions, by identifying the connection information representing connections between storage devices (Akaike [Summary]).

Regarding Claim 10, Vangelov, Tsuboi, Yang and Akaike teach
The master according to claim 9, wherein the communication module is configured to cause the center to transmit the update data [that is compressed] such that a size of the update data is equal to or smaller than the free space size  (Vangelov [Para 0066, The presently described method(s) and system(s) can also use a background update by downloading a new part-number-identified image to free space in the partition]).

Vangelov did not specifically teach
that is compressed.

However, Tsuboi teaches
that is compressed (Para 0038, since the application 601 is in the jar file format; Para 0002, the format of an application is defined as a jar file which is a compressed format of Java).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov’s teaching to Tsuboi’s in order to determine whether or not it is possible to allocate in the storage unit a free area in which it is possible to store the application to be updated by retrieved application in the dependency relationship with the application to be updated (Tsuboi [0008]).

Regarding Claim 11, Vangelov, Tsuboi, Yang and Akaike teach
The master according to claim 9, wherein the communication module is configured to cause the center to divide the update data such that a size of the update data is equal to or smaller than the free space size, and sequentially transmit the update data that is divided, and the one or more processors is configured to cause the first storage device to sequentially store the update data that is sequentially transmitted (Vangelov [Para 0033, multiple controls updates can be sent simultaneously with individual control updates being divided into parts, e.g., packets, for communication to the vehicle and reassembled into a complete image at the vehicle]).

Regarding Claim 17,  Vangelov, Tsuboi, Yang and Akaike teach
The master according to claim 9.

Vangelov, Tsuboi, and Yang did not teach
wherein the communication module is configured to acquire an original size of the update data from the center, and when the original size of the update data that is acquired is determined to be equal to or smaller than the free space size, receive update data in the original size without notifying the free space size to the center.

However, Akaike (US 20150052176 A1) teaches 
wherein the communication module is configured to acquire an original size of the update data from the center, and when the original size of the update data that is acquired is determined to be equal to or smaller than the free space size, receive update data in the original size without notifying the free space size to the center (Para [0128], the high-speed write control program 0320 checks an amount of free space C of the node #h (1610). The amount of free space C of the node #h is an amount of free space 0825 listed in the BE node configuration management table 0240 in the node #h. If the amount of free space of the node #h is equal to or larger than an free space amount threshold value, the drive area which is neither allocated nor reserved to the virtual volume among the storage areas of the RAID group in the node #h identified by the RAID group number 0810 can be allocated to the virtual storage area designated with a write command).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov, Tsuboi and Yang’s teaching to Akaike’s in order to select other storage devices from among storage candidates that comply with status conditions, by identifying the connection information representing connections between storage devices (Akaike [Summary]).

Regarding Claim 18, Vangelov, Tsuboi, Yang and Akaike teach
The master according to claim 9, wherein the one or more processors is configured to, before notifying the free space size to the center, perform processing of increasing the free space size by releasing a storage area of the first storage device (Vangelov [Para 0029, The storage 7 has a size that is less than twice the size of all the controls stored in the storage. As a result, some old controls must be deleted to provide storage area for any subsequent control update to be received]).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vangelov (US 20160306624 A1) in view of Tsuboi (US 20200387362 A1), Yang (US 20200264864 A1), and Akaike (US 20150052176 A1), further in view of Sarkar (US 20180032324 A1).

Regarding Claim 12, Vangelov, Tsuboi, Yang and Akaike teach
The master according to claim 11.

Vangelov, Tsuboi, Yang and Akaike did not teach
wherein the one or more processors is configured to cause, based on the update data stored in the first storage device, the second storage device to store update data for each of the update-target in-vehicle devices or the update software generated based on the update data.

However, Sarkar (US 20180032324 A1) teaches 
wherein the one or more processors is configured to cause, based on the update data stored in the first storage device, the second storage device to store update data for each of the update-target in-vehicle devices or the update software generated based on the update data (Para 0005, The processor also determines an installation order for updating the plurality of ECUs based on a priority level assigned to each of the ECUs, and a size of each update package).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov, Tsuboi, Yang and Akaike’s teaching to Sarkar’s in order to update electronically controlled units (ecu) in vehicle, by updating ecus simultaneously by installing appropriate update packages according to installation sequence (Sarkar [Summary]).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vangelov (US 20160306624 A1) in view of Tsuboi (US 20200387362 A1), and Yang (US 20200264864 A1), further in view of Sarkar (US 20180032324 A1).

Regarding Claim 14, Vangelov, Tsuboi and Yang teach
The master according to claim 6, wherein the communication module is configured to cause the center to transmit update data for a selected one of the one or more update-target in-vehicle devices such that a size of the update data is equal to or smaller than the free space size (Vangelov [Para 0066, The presently described method(s) and system(s) can also use a background update by downloading a new part-number-identified image to free space in the partition]).

Vangelov, Tsuboi and Yang did not teach
the selected one being selected based on a degree of priority that is assigned to each of the plurality of in-vehicle devices.

However, Sarkar (US 20180032324 A1) teaches 
the selected one being selected based on a degree of priority that is assigned to each of the plurality of in-vehicle devices (Para 0005, The processor also determines an installation order for updating the plurality of ECUs based on a priority level assigned to each of the ECUs, and a size of each update package).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov, Tsuboi and Yang’s teaching to Sarkar’s in order to update electronically controlled units (ecu) in vehicle, by updating ecus simultaneously by installing appropriate update packages according to installation sequence (Sarkar [Summary]).

Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vangelov (US 20160306624 A1) in view of Tsuboi (US 20200387362 A1), Yang (US 20200264864 A1), and Sarkar (US 20180032324 A1) further in view of Dwarampudi (US 20200349133 A1).

Regarding Claim 15, Vangelov, Tsuboi, Yang and Sarkar teach
The master according to claim 14.

Vangelov, Tsuboi, Yang and Sarkar did not teach
wherein the one or more processors is configured to notify a user of information about an in-vehicle device that is not selected among the one or more update-target in-vehicle devices.

However, Dwarampudi (US 20200349133 A1) teaches 
wherein the one or more processors is configured to notify a user of information about an in-vehicle device that is not selected among the one or more update-target in-vehicle devices (Para [0293], The prioritization of the identified errors may be used to determine which errors to address, the order in which to address errors, whether to remediate the errors by automatically installing patches, updates, or hotfixes (with or without alerting a user), or whether to alert a user to a potential update or hotfix that can prevent or reduce occurrence of the errors without automatically installing the update, patch, or hotfix).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov, Tsuboi, Yang and Sarkar’s teaching to Dwarampudi’s in order to perform automatic log-based remediation of information management system, by identifying remedial action based on prioritized set of error codes and performing remedial action information management system (Dwarampudi [Summary]).

Regarding Claim 16, Vangelov, Tsuboi, Yang, Sarkar and Dwarampudi teach
The master according to claim 15.

Vangelov, Tsuboi, Yang and Sarkar did not teach
wherein the one or more processors is configured not to notify the information when the degree of priority of the in-vehicle device that is not selected is lower than a predetermined degree of priority.

However, Dwarampudi (US 20200349133 A1) teaches 
wherein the one or more processors is configured not to notify the information when the degree of priority of the in-vehicle device that is not selected is lower than a predetermined degree of priority (Para [0293], The prioritization of the identified errors may be used to determine which errors to address, the order in which to address errors, whether to remediate the errors by automatically installing patches, updates, or hotfixes (with or without alerting a user), or whether to alert a user to a potential update or hotfix that can prevent or reduce occurrence of the errors without automatically installing the update, patch, or hotfix).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov, Tsuboi, Yang and Sarkar’s teaching to Dwarampudi’s in order to perform automatic log-based remediation of information management system, by identifying remedial action based on prioritized set of error codes and performing remedial action information management system (Dwarampudi [Summary]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191